Citation Nr: 0621023	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992 and had active duty for training from August 1, 1999, to 
August 15, 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran perfected his appeal and 
in August 2003, the appeal was certified to the Board.  In 
September 2003, the RO received a document in which the 
veteran requested a local hearing with a Nashville Regional 
Office Decision Review Officer.  The request was not 
forwarded to the Board and no personal hearing was held. 

In December 2004, this Board issued a decision that addressed 
the four issues that had been certified on appeal.  This 
Board's jurisdiction over each of those issues will be 
addressed in turn.  

With respect to one of the issues (whether new and material 
evidence had been submitted to reopen a claim for service 
connection for hypertension), the Board granted the benefit 
sought to the extent of reopening the claim and the Board 
remanded that issue to the RO for further factual 
development.  In September 2005,  the RO granted service 
connection for hypertension, effective as of the date the 
claim had been filed, and assigned a disability rating of 
10 percent.  Since the benefit sought on appeal has now been 
granted, the issue of service connection for hypertension is 
no longer before this Board. 

Another issue is whether the veteran is entitled to service 
connection for a heart condition.  In its December 2004 
decision, the Board determined that further factual 
development was needed and the Board remanded that issue to 
the RO via the Appeals Management Center.  In September 2005, 
after having developed the facts further, a Supplemental 
Statement of the Case was issued, which denied service 
connection for a heart condition.  Since the veteran had 
previously perfected his appeal with respect to that issue, 
the appeal of that issue is currently before this Board.  


Finally, with respect to two of the issues in the 
December 2004 decision, the Board affirmed the RO's adverse 
decision and issued an order denying service connection for 
prostatitis and denying a disability rating in excess of 
10 percent for pes planus.  The veteran was entitled to a 
hearing before those final decisions were issued, yet he was 
not afforded one.  38 C.F.R. § 3.103(a) (every claimant has 
the right to a hearing); 38 U.S.C.A. § 7107(b) (Board will 
decide appeal only after affording the appellant the 
opportunity for a hearing).  His due process rights were thus 
violated.  In a document issued concurrently with this 
REMAND, this Board vacated the December 2004 decision with 
respect to these two issues.  38 C.F.R. § 20.904(a)(3) (if 
there is a denial of due process through prejudicial failure 
to afford the veteran a personal hearing, the Board may, on 
its own motion, vacate its decision).  Since the 
December 2004 decision is now vacated with respect to these 
two issues and since the veteran had perfected his appeal 
with respect to these two issues, this Board currently has 
jurisdiction over these two issues.  

Having obtained jurisdiction over the three issues identified 
in the top of this document, this Board will remand the 
appeal of all three issues to afford the veteran his due 
process right of a hearing. 


REMAND
	
In a request received by the RO in September 2003, the 
veteran requested a local hearing with a Nashville Regional 
Office Decision Review Officer, but no hearing was provided.   

Accordingly, this appeal is REMANDED to the RO, via the 
Appeals Management Center, in Washington, DC, for the 
following action:  

Schedule the veteran for a local hearing 
with a Nashville Regional Office Decision 
Review Officer.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



